DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by EOM (US 20170098797).
Regarding claim 1, EOM discloses an array substrate used for a display panel, comprising: 
a display region (figs 1-3, DA, para 47) and a bonding region (figs 1-3, CM, para 47), 
wherein the array substrate further comprises a planarization layer (the insulating layers 215 and 218 between the gate layer of the TFT and the pixel electrode 221, see figs 1-3, para 65 and 70), and 
a thickness of at least a portion of a pattern of the planarization layer provided in the display region (the vertical thickness of 215 and 218 around 230 in DA, see fig 3A) except for a via hole region of the display region is larger than a thickness of a pattern of the planarization layer provided in the bonding region (vertical thickness of 215 in CM, see fig 3A) except for a via hole region of the bonding region; 

a thickness of a pattern of the planarization layer provided in the transition region (maximum vertical thickness of 215 in the region SA, see fig 3A) except for a via hole region of the transition region is larger than the thickness of a pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region, and is less than the thickness of the at least a portion of a pattern of the planarization layer provided in the display region (see fig 3A) except for the via hole region of the display region; 
the pattern of the planarization layer provided in the display region, the pattern of the planarization layer provided in the transition region, and the pattern of the planarization layer provided in the bonding region are spaced apart from each other (portions of layers 215/218 located in DA, SA and CM are located in different places, and are thus spaced apart, see fig 3A);
the array substrate further comprises thin film transistors (TFT1 and TFT2, see fig 3A, para 60), data lines (electrode 217 connected to active region 212, see fig 3A, para 60) and pixel electrodes (fig 3A, 221, para 72), 
the thin film transistors comprise gate electrodes (fig 1-3, 214, para 60), source electrodes (the via connecting 212 and 216, see fig 1-3, para 66) and drain electrodes (the via connecting 212 and 217, see fig 1-3, para 66), 
the data lines are electrically connected with the source electrodes and are in a same layer as the source electrodes and the drain electrodes (217 is electrically connected to the via, and is also located within the planarization layer, see fig 3A), 
the pixel electrodes are electrically connected with the drain electrodes (221 is electrically connected to the via, see fig 3A), and 

Regarding claim 8, EOM discloses the array substrate used for a display panel according to claim 1, wherein at least a portion of the pattern of the planarization layer provided in the transition region is in a discontinuous structure or a continuous structure (215 is a continuous shape in SA, see fig 3A).
Regarding claim 9, EOM discloses the array substrate used for a display panel according to claim 8, further comprising gate lines, 
wherein along at least one of the gate lines, the pattern of the planarization layer provided in the transition region is in a discontinuous structure; 
alternatively along at least one of the data lines, the pattern of the planarization layer provided in the transition region is a continuous structure (215 is continuous in SA in fig 3A, see fig 3A).
Regarding claim 10, EOM discloses the array substrate used for a display panel according to claim 9, wherein the pattern of the planarization layer provided in the transition region is close to at least a portion of the gate lines or the data lines of the display region (215 is close to the vias in DA, see fig 3A), or 
the pattern of the planarization layer provided in the transition region is provided around the gate lines or the data lines of the display region  (215 is close to the vias in DA, see fig 3A).
Regarding claim 13, EOM discloses the array substrate used for a display panel according to claim 1, further comprising common electrodes (fig 3A, 230A, para 69), 
wherein the planarization layer is provided between the common electrodes and the pixel electrodes (215 is between 230A and 221, see fig 3A), the thickness of the at least a portion of the pattern of the planarization layer provided in the display region is larger than the thickness of the 
Regarding claim 14, EOM discloses the array substrate used for a display panel according to claim 13, wherein the common electrodes and the gate lines are provided in a same layer (230A and gate electrode 214 are located in layer 213, see fig 3A).
Regarding claim 15, EOM discloses the array substrate used for a display panel according to claim 1, wherein at least a portion of the pattern of the planarization layer provided in the transition region is an alignment mark or an antistatic protective layer (the pattern of 215 could serve as an alignment mark, see fig 1-3).
Regarding claim 16, EOM discloses the array substrate used for a display panel according to claim 15, wherein a shape of the at least a portion of the pattern of the planarization layer provided in the transition region is a square, a rectangular (the ridges in 215 in SA are rectangular in shape, see fig 3A) or a circular.
Regarding claim 17, EOM discloses the array substrate used for a display panel according to claim 1, wherein the planarization layer provided in the transition region comprise patterns arranged in a matrix or are staggered in arrangement (the ridges in 215 in SA are staggered horizontally, see fig 3A).
Regarding claim 20, EOM discloses a display device, comprising the array substrate according to claim 1.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM (US 20160285038).
Regarding claim 7, EOM discloses an array substrate used for a display panel, comprising: 
a display region (right region of the device including DA wherein 120, 109 and 119 are located, see fig 2) and a bonding region (region of the device to the left of 130, see fig 2), 

the planarization layer provided is not provided in the bonding region (none of these layers exist to the left of 130 in the bonding region, see fig 2) and 
a thickness of at least a portion of a pattern of the planarization layer provided in the display region is larger than zero (109/119/120/130 have non-zero thicknesses in the right portion of the device, see fig 2);
 the array substrate further comprises a transition region (region in which 130 is provided, see fig 2) provided between the display region and the bonding region; 
wherein a thickness of at least a portion of a pattern of the planarization layer provided in the transition region except for a via hole region of the transition region is a first thickness (thickness of 130, see fig 2), and 
the first thickness is less than or equal to the thickness of the pattern of the planarization layer provided in the display region (130 has a smaller vertical thickness than 120, see fig 2) except for a via hole region of the display region; 
the pattern of the planarization layer provided in the display region, the pattern of the planarization layer provided in the transition region, and the pattern of the planarization layer provided in the bonding region are spaced apart from each other (130, 120 and 109/119 are spaced apart from each other, see fig 2);
the planarization layer provided in the transition region comprises a plurality of patterns spaced apart from each other (130 comprises a number of pieces which are not in direct contact, see fig 2).
the array substrate further comprises thin film transistors (fig 2, 100a, para 42), data lines (the part of 108 that contacts 110, see fig 2, para 43) and pixel electrodes (fig 2, 110, para 57), 

the data lines are electrically connected with the source electrodes and are in a same layer as the source electrodes and the drain electrodes (the different parts of 108 are in the same layer as 107, see fig 2), 
the pixel electrodes are electrically connected with the drain electrodes (108 is connected to 110, see fig 2), and 
the planarization layer provided in the display region is provided between the layer where the pixel electrodes are provided and the layer where the data lines are provided (a line can be drawn between 110 and 108 that passes through 109 and not a via hole, see fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of GUO (US 20100149473).
Regarding claim 11, EOM discloses the array substrate used for a display panel according to claim 9.
EOM fails to explicitly disclose a device, further comprising leading wires of the gate lines corresponding to the gate lines and leading wires of the data lines corresponding to the data lines; 
wherein the pattern of the planarization layer provided in the transition region is provided at junctions of the gate lines and leading wires of the gate lines; or

GUO discloses a device, further comprising leading wires of the gate lines corresponding to the gate lines and leading wires of the data lines corresponding to the data lines (the various wires 140a/b which are connected to DL and SL in the connection regions 114 above and to the left of 112 in fig 2A, see figs 2A-C and para 56); 
wherein the pattern of the planarization layer provided in the transition region is provided at junctions of the gate lines and leading wires of the gate lines (160 covers 150 which covers 140a/b, see para 50); or 
the pattern of the planarization layer provided in the transition region is provided at junctions of the data lines and leading wires of the data lines.
EOM and GUO are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the leading wires of GUO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the leading wires of GUO in order to reduce manufacturing cost and time (see GUO para 8 and 10).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of PARK (US 20140176895).
Regarding claim 18, EOM discloses the array substrate used for a display panel according to claim 1.
EOM fails to explicitly disclose a device, wherein the array substrate further comprises supports on the patterns of the planarization layer in the transition region.

EOM and PARK are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the supports of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the supports of PARK in order to realize a device with a fine seal pattern (see PARK para 27).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of KIM 16 (US 20160285038).
Regarding claim 19, EOM discloses the array substrate used for a display panel according to claim 1.
EOM fails to explicitly disclose a device, wherein the planarization layer is a resin layer or a color film layer.
KIM 16 discloses a device, wherein the planarization layer is a resin layer (119 can be a resin, see para 62) or a color film layer.
EOM and KIM 16 are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the resin layer of KIM 16 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the resin layer of KIM 16 in order so that .
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of KIM 11 (US 20110049519).
Regarding claim 21, EOM discloses an array substrate used for a display panel, comprising: 
a display region (figs 1-3, DA, para 47) and a bonding region (figs 1-3, CM, para 47), 
wherein the array substrate further comprises a planarization layer (the insulating layers 215 and 218 between the gate layer of the TFT and the pixel electrode 221, see figs 1-3, para 65 and 70), and 
a thickness of at least a portion of a pattern of the planarization layer provided in the display region (the vertical thickness of 215 and 218 around 230 in DA, see fig 3A) except for a via hole region of the display region is larger than a thickness of a pattern of the planarization layer provided in the bonding region (vertical thickness of 215 in CM, see fig 3A) except for a via hole region of the bonding region;
the pattern of the planarization layer provided in the display region and the pattern of the planarization layer provided in the bonding region are spaced apart from each other (215/218 in DA are spaced apart from 215 in CM, see fig 3A); and
the array substrate further comprises thin film transistors (TFT1 and TFT2, see fig 3A, para 60), data lines (electrode 217 connected to active region 212, see fig 3A, para 60) and pixel electrodes (fig 3A, 221, para 72), 
the thin film transistors comprise gate electrodes (fig 1-3, 214, para 60), source electrodes (the via connecting 212 and 216, see fig 1-3, para 66) and drain electrodes (the via connecting 212 and 217, see fig 1-3, para 66), 

the pixel electrodes are electrically connected with the drain electrodes (221 is electrically connected to the via, see fig 3A), and 
the planarization layer provided in the display region is provided between the layer where the pixel electrodes are provided and the layer where the data lines are provided (215/218 is provided between 221 and 217, see fig 3A).
EOM fails to explicitly disclose a device wherein a ratio of the thickness of the at least a portion of the pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region to the thickness of the pattern of the planarization layer provided in the display region except for the via hole region of the display region is 1/5 to 1/20; and
the planarization layer is a color film layer;
KIM 11 discloses a device wherein a ratio of the thickness of the at least a portion of the pattern of the planarization layer (figs 1-4, 180 and 230, para 44) provided in the bonding region except for the via hole region of the bonding region to the thickness of the pattern of the planarization layer provided in the display region except for the via hole region of the display region is 1/5 to 1/20 (D1 can be more than 2 microns and D3 can be 0.5 microns, which can result in a thickness ration greater than 5:1, see para 72); and
the planarization layer is a color film layer (230 can be a color filter layer, see fig 1, para 44).
EOM and KIM-11 are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the thicknesses of KIM-11 because they are from the same field of endeavor.

Additionally, parameters such as the precise thicknesses of layers in the art of display devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thicknesses of the layers in the device of KIM in order to make a device with reduced moisture or oxygen penetration (see KIM para 87).
Regarding claim 22, EOM and KIM 11 disclose the array substrate used for a display panel according to claim 21.
EOM further discloses a device, further comprising a transition region (fig 1-3, SA, para 45) provided between the display region and the bonding region, 
a thickness of a pattern of the planarization layer provided in the transition region (maximum vertical thickness of 215 in the region SA, see fig 3A) except for a via hole region of the transition region is larger than the thickness of a pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region (see fig 3A), and 
the pattern of the planarization layer provided in the display region, the pattern of the planarization layer provided in the transition region, and the pattern of the planarization laver provided in the bonding region are spaced apart from each other (portions of layers 215/218 located in DA, SA and CM are located in different places, and are thus spaced apart, see fig 3A).
Regarding claim 23, EOM discloses the array substrate used for a display panel according to claim 22.
EOM fails to explicitly disclose a device, wherein a ratio of the thickness of the pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region 
KIM 11 discloses a device, wherein a ratio of the thickness of the pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region to the thickness of the at least a portion of a pattern of the planarization layer provided in the transition region except for the via hole region and the protrusion region of the transition region is 1/4 to 1/10 (D2 can be 2 microns thick, see para 11-12 and 72, and D3 can be 0.5 microns, see para 72, so the ration can be at least 4:1).
EOM and KIM-11 are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the thicknesses of KIM-11 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the thicknesses of KIM-11 in order to avoid contact deterioration (see KIM para 30).  
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Regarding claims 1 and 21, the applicant argues that Eom et al (US 20170098797, hereinafter EOM) does not disclose a device wherein the planarization layer in the display region is between the layer where the pixel electrode is provided and the layer where portions of the data lines, except for portions of the data lines in via holes, are provided.  This argument is unpersuasive because EOM, in figure 3A, has a data line (the data line in the applicant’s disclosure is a conductive element which is connected electrically to the drain region of the active layer, and 217 is a conductor which is electrically connected to the drain region of 212, see fig 3A, para 60) and a pixel electrode (221, see fig 3A, para 
Regarding claim 7, the applicant argues the applicant argues that Kim et al (US 20160285038, hereinafter KIM) does not disclose a device wherein the planarization layer in the display region is between the layer where the pixel electrode is provided and the layer where portions of the data lines, except for portions of the data lines in via holes, are provided.  This argument is unpersuasive because KIM, in figure 2, has a data line (the data line in the applicant’s disclosure is a conductive element which is connected electrically to the drain region of the active layer, and 108 is a conductor which is electrically connected to the drain region of 103, see fig 2, para 43) and a pixel electrode (110, see fig 3, para 57) which have a portion of the planarization layer between them (109, see para 54) and the data line 108 is not in a via hole (see fig 2).  For at least these reasons, and those in the rejection above, claim 7 is not allowable over KIM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811